                                          Case 2:20-cv-02097-JCM-DJA Document 11
                                                                              10 Filed 01/07/21
                                                                                       01/06/21 Page 1 of 3



                                     1    J Christopher Jorgensen
                                          Nevada Bar No. 5382
                                     2    LEWIS ROCA ROTHGERBER CHRISTIE LLP
                                          3993 Howard Hughes Pkwy, Suite 600
                                     3    Las Vegas, NV 89169-5996
                                          Tel: (702) 949-8200
                                     4    Email: cjorgensen@lrrc.com
                                     5    Attorneys for Defendant AmeriCredit Corp./General
                                          Motors Financial Company, Inc.
                                     6

                                     7

                                     8                               UNITED STATES DISTRICT COURT
                                     9                                       DISTRICT OF NEVADA
                                     10

                                     11   SHELLEY T. PADDOCK,                              Case No.: 2:20-cv-02097-JCM-DJA
3993 Howard Hughes Pkwy, Suite 600




                                     12            Plaintiff,                              Compl. Filed: November 13, 2020
                                     13   vs.
                                                                                            STIPULATION TO EXTEND
Las Vegas, NV 89169-5996




                                     14   EXPERIAN INFORMATION                              DEFENDANT AMERICREDIT
                                          SOLUTIONS, INC., and                              CORP./GENERAL MOTORS
                                     15   AMERICREDIT CORP./GENERAL                         FINANCIAL COMPANY, INC.’S
                                          MOTORS FINANCIAL COMPANY,                         TIME TO RESPOND TO
                                     16   INC., DOES I-V, individually; and ROE             COMPLAINT
                                          CORPORATIONS VI-X, inclusive,
                                     17                                                    (SECOND REQUEST)
                                                   Defendant.
                                     18

                                     19

                                     20            This Stipulation to Extend defendant AmeriCredit Corp./General Motors

                                     21   Financial Company, Inc.’s Time to Respond to Complaint is made by and between

                                     22   Plaintiff Shelley T. Paddock (“Plaintiff”) and Defendant AmeriCredit Corp./General

                                     23   Motors Financial Company, Inc. (“AmeriCredit/GM”) through their respective counsel,

                                     24   in light of the following facts:

                                     25                                            RECITALS

                                     26            A.       Plaintiff filed the Complaint (“Complaint”) against Defendants on or

                                     27   about November 13, 2020.

                                     28


                                          113029016.1
                                          Case 2:20-cv-02097-JCM-DJA Document 11
                                                                              10 Filed 01/07/21
                                                                                       01/06/21 Page 2 of 3



                                     1              B.   AmeriCredit/GM was served with the Complaint on or about November
                                     2    18, 2020.
                                     3              C.   AmeriCredit/GM’s initial deadline to respond to the Complaint was
                                     4    December 9, 2020,
                                     5              D.   The parties agreed on December 7, 2020 that AmeriCredit/GM would
                                     6    have through January 7, 2021, to respond to the Complaint in order to give
                                     7    AmeriCredit/GM time to investigate Plaintiff’s claims and prepare a proper response, and
                                     8    for the parties to discuss a potential resolution of this matter (“First Stipulation”). Due to
                                     9    a miscommunication/misunderstanding, the First Stipulation did not get filed with the
                                     10   Court until December 14, 2020 (ECF No. 6).
                                     11             E.   This Court granted the First Stipulation on December 15, 2020 (ECF No.
3993 Howard Hughes Pkwy, Suite 600




                                     12   8).
                                     13             F.   The parties have agreed that AmeriCredit/GM will have a second
Las Vegas, NV 89169-5996




                                     14   extension through and until January 21, 2021, to respond to the Complaint (“Second
                                     15   Stipulation) for the same reasons as to the First Stipulation.
                                     16             G.   There is good cause to grant this Second Stipulation because
                                     17   AmeriCredit/GM requires additional time to investigate Plaintiff’s claims and prepare a
                                     18   proper response, and the parties require additional time to consider a resolution of this
                                     19   matter.
                                     20             H.   This Second Stipulation is filed in good faith and not intended to cause
                                     21   delay.
                                     22             I.   Pursuant to Local Rule IA 6-2 and Local Rule 7-1, Plaintiff and
                                     23   AmeriCredit/GM respectfully request that the Court extend AmeriCredit/GM’s time to
                                     24   respond to Plaintiff’s Complaint through January 21, 2021.
                                     25   . ..
                                     26   . ..
                                     27   . ..
                                     28   . ..

                                                                                             2
                                          113029016.1
                                          Case 2:20-cv-02097-JCM-DJA Document 11
                                                                              10 Filed 01/07/21
                                                                                       01/06/21 Page 3 of 3



                                     1                                       STIPULATION
                                     2             NOW, THEREFORE, Plaintiff and AmeriCredit/GM hereby stipulate and agree
                                     3    that AmeriCredit/GM has up to and including January 21, 2021, to file a response to
                                     4    Plaintiff’s Complaint.
                                     5             IT IS SO STIPULATED.
                                     6    DATED this 6th day of January, 2021         DATED this 6th day of January, 2021
                                     7    KIND LAW                                    LEWIS ROCA ROTHGERBER CHRIS TIE
                                     8
                                          By:/s/ Michael Kind                         By:      /s/ J Christopher Jorgensen
                                     9    Michael Kind, Esq.                                J Christopher Jorgensen, Esq.
                                          Nevada Bar No. 13903                              Nevada Bar No. 5382
                                     10   8860 South Maryland Pkwy, Suite 106               3993 Howard Hughes Pkwy, Suite 600
                                          Las Vegas, Nevada 89123                           Las Vegas, NV 89169
                                     11   Attorneys for Plaintiff                           Attorneys for Defendant AmeriCredit
                                          Shelley T. Paddock                                Corp./General Motors Financial
3993 Howard Hughes Pkwy, Suite 600




                                     12                                                     Company, Inc.
                                     13
Las Vegas, NV 89169-5996




                                                                                     ORDER
                                     14
                                                                                      IT IS SO ORDERED.
                                     15

                                     16
                                                                                      United States Magistrate Judge
                                     17
                                                                                      Dated:    January 7, 2021
                                     18

                                     19

                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28

                                                                                         3
                                          113029016.1
